Title: From William Stephens Smith to Ebenezer Hazard, 27 May 1782
From: Smith, William Stephens
To: Hazard, Ebenezer


                        
                            Sir.
                            Head Quarters 27th May 1782
                        
                        The General has rece’d yours of 22d Instant requesting his opinion of Kakiat as a Place of Safety for the
                            Mails to remain at one night.
                        He desires me to inform you that it will by no means answer, the risk being evidently too great as it is
                            considerably advanced of any post that we occupy in that Part of the Country. I am Sir Your most obedt Humble Servt
                        
                            W.S.S.

                        
                    